Citation Nr: 1606610	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  10-26 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chronic bilateral sacroiliitis, status post fusion at the left S1 joint without radiographic evidence of a solid fusion, currently evaluated as 40 percent disabling.
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to January 2006. 

This matter comes to the Board of Veterans' Appeals  (Board) from December 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2014, the Board remanded this appeal, and it is again before the Board.  In that decision, the Board restored a 40 percent evaluation for the service-connected sacroiliitis disability, remanded for a determination of whether an even higher evaluation for that disability was warranted, and found that entitlement to TDIU was raised by the record and part of the adjudication of the claim for increased compensation for a spinal disability.  Rice v. Shinseki, 22 Vet. App. 447, 454   (2009) (when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability). 

The Veteran had a hearing before the undersigned Acting Veterans Law Judge in August 2013.  A transcript of this hearing is contained in the Veteran's electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The June 2014 Board remand instructed the AOJ in part to readjudicate the increased rating claim for chronic bilateral sacroiliitis after new evidence was associated with the file.  While new evidence was associated with the claims file, including a September 2014 VA examination for a back disability, the RO has not issued a Supplemental Statement of the Case (SSOC) readjudicating the claim for increased rating for a spinal disability.  As such, a remand is required.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.   

The RO has issued a November 2014 SSOC as to entitlement to TDIU.  However, as entitlement to TDIU is inextricably intertwined with the increased rating claim for a spinal disability, consideration of this matter must be deferred pending resolution of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

After completing any development determined to be warranted, the RO/AMC should readjudicate the Veteran's claims for entitlement to an increased rating for chronic bilateral sacroiliitis disability and TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and her representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




